Order entered October 2, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00305-CV

                          IN THE INTEREST OF B.T.G., A CHILD

                      On Appeal from the 302nd Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 12-12707

                                            ORDER
        On August 21, 2013, the Court ordered Francheska Duffey, Official Court Reporter of the

330th Judicial District Court of Dallas County, Texas, to file the court reporter’s record in this

case within thirty days, without requiring prepayment of costs. To date, the record has not been

filed, nor have we received any correspondence from the court reporter regarding her failure to

file the record.

        Accordingly, we ORDER Francheska Duffey, Official Court Reporter of the 330th

Judicial District Court of Dallas County, Texas, to file the court reporter’s record in this case

within fifteen days of the date of this order. If the record is not filed within that time, we will

utilize the available remedies to obtain the record, which may include ordering that Francheska

Duffey not sit as a court reporter until the complete record is filed in this appeal. We DIRECT

the Clerk of the Court to send a copy of this order to Francheska Duffey via email.
/s/   ELIZABETH LANG-MIERS
      JUSTICE